DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 8, 9, 11-15, and 18-20 are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Singh et al. (US 2016/0052548) in view of Bammert et al. (US 2011/054739), Li et al. (US 2018/0251153), and Carpenter et al. (US 2020/0097021).

Regarding claims 1, 14, and 20, Singh discloses a vehicular hitch assistance system including a hitch assist system comprising (Abstract): 
a sensing system configured to detect a trailer and an obstacle proximate the trailer (¶41-43 – obstructions corresponding to the recited obstacle); 
an input device for accepting a final vehicle heading direction relative to the trailer when a hitch ball of the vehicle is aligned with a coupler of the trailer (¶83-84 and Fig. 5 – element 160 requires user verification of position and heading for aligning the hitch ball and the trailer coupler corresponding to the recited accepting final heading via user input); and 
a controller in communication with the sensing system and configured to (¶44 – processor corresponding to the recited controller): 
define a final vehicle heading direction relative to the trailer when a hitch ball of a vehicle is aligned with a coupler of the trailer (¶44-51 and ¶64 – steering guidance including steering angle corresponding to the recited vehicle heading relative to the trailer, where the hitch can include an upwardly projecting tow ball corresponding to the recited hitch ball); 
determine an uppermost or farthest position of the vehicle from the trailer (¶64-67 – position of vehicle relative to target trailer corresponding to the recited farthest position from the trailer); 
determine a lowermost or nearest position of the vehicle from the trailer (¶40 and ¶64-67 – position of the trailer coupling corresponding to the recited nearest position of the vehicle to the trailer); and 
determine a vehicle path that aligns a hitch assembly of the vehicle with a coupler of the trailer within the uppermost and lowermost positions (¶71-73 – angle and path to align x1 and x2 axis corresponding to the recited determine path to align the coupler within the uppermost and lowermost positions). 
the vehicle is maneuvered forwardly to the uppermost position prior to rearward movement towards the trailer (¶44 – multi-movement strategy including a series of reverse/forward movements corresponding to the recited maneuver forward to the uppermost position prior to the rearward movement given that connecting the rear hitch to the trailer inherently means the final movement will be a reverse movement towards the trailer). 
the vehicle is maneuvered through one or more S-turn segments to move the vehicle in a lateral direction relative to the trailer (¶72-73 – maneuver to achieve hitch angle by adjusting a positive or negative hitch angle during the path toward the trailer). 

It would have been obvious to one of ordinary skill in the art before the filing date to have combined the trailer hitching system of Singh with explicit use of one or more s turns of Bammert in order to assist maneuvers in small boundary spaces (Bammert - ¶3-4). 
While Bammert does disclose taking into consideration a front object, it does not determine the uppermost position is based on the position of the obstacle in front of the vehicle, however Li explicitly discloses an autonomous trailer hitching system utilizing sensors to detect obstacles in front of the driving path, thereby corresponding to the recited obstacle in front as the uppermost position of the traveling path (¶34-35 and Fig. 3A). Noting an obstacle in front of a trailer hitching path is inherently the farthest or uppermost point within the path.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the trailer hitching system of Singh in view of Bammert with the forward detection and autonomous hitching system of Li in order to overcome the challenges faced by drivers of tow vehicles (Li - ¶5). 
Singh in view of Bammert and Li do not explicitly disclose user selecting from a plurality of vehicle heading directions to align the vehicle with the final heading direction however user selecting from a plurality of vehicle heading directions and to align the vehicle with the final heading direction (Fig. 3A-B and ¶57 - operator adjusts the displayed path 554 until an expected path displayed on the display 142 intersects the trailer representation or other object that the user wants the tractor 100 to drive towards, where adjusting the path is adjusting from an infinite plurality of vehicle heading directions and expected path displayed on the display 142 intersects the trailer representation corresponding to the recited aligning the vehicle with the final heading direction to the trailer).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the trailer hitching system of Sing in view of Bammert and Li with the heading selection system of Carpenter in order to allow the vehicle to autonomously follow a user planned path towards a hitch coupler (Carpenter - ¶57).
While Singh in view of Li, and Carpenter do disclose a combination of hitch assist methods, they do not define any iterative forward and backward s turns relative to a forward obstacle and rearward hitch coupling.  While Bammert does disclose a parallel park assist system which discloses an iterative forward and backward s turns relative to a forward obstacle and rearward obstacle, it does not disclose this being performed relative to a hitch assist nor being performed while in hitch assist mode.  It would not, therefore have been obvious to utilize the Bammert to perform said maneuvers within a hitch assist mode.  

Further art of note include:



  Ball (US 2007/0159310) discloses an object alignment device including aligning to a hitch coupling (Abstract) as well as aligning to a wall in front of the vehicle (¶44 and Fig. 7). However these are two separate iterations and it would not have been obvious to one of ordinary skill in the art to have combined the two alignments with an iterative forward/backward s turn to avoid said obstacle in hitch assist mode.

Zhang et al. (US 10,144,417) discloses a hitch assist mode including utilizing an angled approach when an object is located in front of the trailer (Figs. 4-5), but this system only assumes a singly curved trajectory as well as sharing the same applicant with publication dates making it invalid as proper prior art.



Therefor claims 1, 14, and 20 are allowed. Dependent claims 2-4, 8, 9, 11-13, 15, and 18-19 are likewise allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665